DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 08/18/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 102(a)(1) rejections of claims 46 and 67-69 over Bruzewicz et al. have been withdrawn; and (2) the 35 U.S.C. 103 rejection of claim 68 over Wang et al. and Liang et al. has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 46 and 65-70
Withdrawn claims: 49-56, 63 and 64
Previously cancelled claims: 1-45, 47, 48, and 57-59
Newly cancelled claims: 60-62, 65
Amended claims: 46 and 70
New claims: 71-74
Claims currently under consideration: 46 and 66-74
Currently rejected claims: 46, 66, 67, and 69-73
Claims objected to: 68 and 74
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 46, 66, 67, 69 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Wang, C., Mehendale, S., and Yuan, C., “Commonly Used Antioxidant Botanicals: Active Constituents and their Potential Role in Cardiovascular Illness,” Am J Chin Med, 2007, 35(4): 543-558/labeled as 1-20 in the attached pdf document).
Regarding claim 46, Wang et al. discloses a polyphenol-containing drink product comprising (i.e., green tea) (p. 3, ¶8), wherein the polyphenols function as antioxidants upon consumption (p. 2, ¶3; p. 4, ¶5), and wherein the polyphenols are catechins (p. 3, ¶8).
Wang et al. does not disclose the green tea as comprising a browning-inhibiting composition that is from the claimed list.
However, Wang et al. discloses that baicalin is functional as an antioxidant (p. 5, ¶¶2-5) for uses comparable to that of the green tea (Abstract).
It would have been obvious to one having ordinary skill in the art to incorporate baicalin into green tea. MPEP 2144.06 I states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” Wang et al. teaches that green tea contains polyphenols that are used as antioxidants (p. 3, ¶7 – p. 4, ¶3) and that baicalin is also used as an antioxidant (p. 5, ¶2). Adding baicalin to green tea as an antioxidant would thus be obvious, since both compositions are taught as being useful for the same purpose. That Wang et al. does not characterize the baicalin as being a “browning-inhibiting composition” does not affect the analysis. MPEP 2144 IV (“It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”).
As for claim 66, Wang et al. discloses the drink product as being a green tea beverage (p. 3, ¶7).
As for claim 67, Wang et al. discloses the compound as being baicalin (p. 5, ¶2).
As for claim 69, MPEP 2144.05 II A states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” A skilled practitioner adding baicalin to green tea would readily recognize that suitable amounts would range from some minimal amount above 0 to some relatively small amount that would not undesirably affect other organoleptic properties. The claimed concentration range of 0.001-10% by mass baicalin is thus considered obvious.
As for claim 70, Wang et al. discloses the drink product as being a green tea beverage (p. 3, ¶7). As for the amount of the baicalin, MPEP 2144.05 II A states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” A skilled practitioner adding baicalin to green tea would readily recognize that suitable amounts would range from some minimal amount above 0 to some relatively small amount that would not undesirably affect other organoleptic properties. The claimed concentration range of 0.05-10% by mass baicalin is thus considered obvious.
Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Wang, C., Mehendale, S., and Yuan, C., “Commonly Used Antioxidant Botanicals: Active Constituents and their Potential Role in Cardiovascular Illness,” Am J Chin Med, 2007, 35(4): 543-558/labeled as 1-20 in the attached pdf document), as evidenced by Humphrey et al. (U.S. 6,036,991).
Regarding claim 71, Wang et al. discloses the polyphenol-containing drink product according to claim 46, including that it is green tea (p. 3, ¶8). Humphrey et al. discloses that green tea comprises hexanal, that is an aldehyde (C8, L24, “green” column; C5, L9-L12). Thus, Wang et al. effectively discloses a drink product that contains an aldehyde component or a component producing an aldehyde by time-dependent degradation of the component.
Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Wang, C., Mehendale, S., and Yuan, C., “Commonly Used Antioxidant Botanicals: Active Constituents and their Potential Role in Cardiovascular Illness,” Am J Chin Med, 2007, 35(4): 543-558/labeled as 1-20 in the attached pdf document) in view of Ishida (U.S. 2012/0029183 A1).
Regarding claim 72, Wang et al. discloses the drink product of claim 46.
Wang et al. does not specifically disclose the drink product as comprising one of the additionally-claimed compounds.
However, Ishida discloses that chafuroside A is an antioxidant that may be isolated from oolong tea ([0002], [0005]).
It would have been obvious to one having ordinary skill in the art to add chafuroside A to a green tea drink product as taught in Wang et al. MPEP 2144.06 I states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” Wang et al. is directed in general toward “antioxidant botanicals” (Title), more specifically green tea extracts that function as antioxidants (p. 4, ¶5), and discloses oolong tea as being another known type of tea, along with green tea (p. 3, ¶8). Since Ishida discloses that chafuroside A is also an antioxidant that may be isolated from oolong tea ([0002], [0005]), the addition of chafuroside A to a green tea composition as disclosed in Wang et al. would be obvious.
Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Wang, C., Mehendale, S., and Yuan, C., “Commonly Used Antioxidant Botanicals: Active Constituents and their Potential Role in Cardiovascular Illness,” Am J Chin Med, 2007, 35(4): 543-558/labeled as 1-20 in the attached pdf document) as evidenced by Humphrey et al. (U.S. 6,036,991) in view of Ishida (U.S. 2012/0029183 A1).
Regarding claim 73, Wang et al. discloses the drink product of claim 46. Wang et al. also discloses the drink product as being a green tea beverage (p. 3, ¶7). Humphrey et al. discloses that green tea comprises hexanal, that is an aldehyde (C8, L24, “green” column; C5, L9-L12). Thus, Wang et al. effectively discloses a drink product that contains an aldehyde component or a component producing an aldehyde by time-dependent degradation of the component.
Wang et al. does not specifically disclose the drink product as comprising one of the additionally-claimed compounds.
However, Ishida discloses that chafuroside A is an antioxidant that may be isolated from oolong tea ([0002], [0005]).
It would have been obvious to one having ordinary skill in the art to add chafuroside A to a green tea drink product as taught in Wang et al. MPEP 2144.06 I states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” Wang et al. is directed in general toward “antioxidant botanicals” (Title), more specifically green tea extracts that function as antioxidants (p. 4, ¶5), and discloses oolong tea as being another known type of tea, along with green tea (p. 3, ¶8). Since Ishida discloses that chafuroside A is also an antioxidant that may be isolated from oolong tea ([0002], [0005]), the addition of chafuroside A to a green tea composition as disclosed in Wang et al. would be obvious.
As for the concentration of the compound, MPEP 2144.05 II A states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” A skilled practitioner adding chafuroside A to green tea would readily recognize that suitable amounts would range from some minimal amount above 0 to some relatively small amount that would not undesirably affect other organoleptic properties. The claimed concentration range of 0.05-10% by mass chafuroside A is thus considered obvious.
Allowable Subject Matter
Claims 68 and 74 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose any of baicalin monoglucoside, baicalin diglucoside, or baicalin triglucoside in the context of serving as a browning-inhibiting composition in a polyphenol-containing food or drink product.
Response to Arguments
Claim Rejections - 35 U.S.C. § 102(a)(1) of claims 46 and 67-69 over Bruzewicz et al. as evidence by Liang et al.: Applicant has overcome the 35 U.S.C. § 102(a)(1) rejections of claims 46 and 67-69 based on amendment to the claims. Accordingly, the claim rejections have been withdrawn.
Claim Rejections - 35 U.S.C. § 103 of claims 46, 65-67, 69, and 70 over Wang et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that it would not be obvious to modify Wang et al. to add baicalin to green tea, since Wang et al. only discusses the antioxidant botanicals alone (Applicant’s Remarks, p. 14, ¶¶5-6). Applicant asserted that the present inventors have recognized that the compounds identified as compound (1) in claim 46 do not substantially produce xanthylium structures that may result in browning and that such compounds further capture aldehydes to additionally suppress browning (Applicant’s Remarks, p. 14, ¶7 – p. 15, ¶1). Applicant asserted that Wang et al. and Liang et al. do not address browning inhibition, such that the effect of the claimed invention is unexpected and consequently non-obvious (Applicant’s Remarks, p. 15, ¶2).
However, Examiner maintains that the combination of baicalin with a green tea would be obvious in light of MPEP 2144.06 I as detailed in the claim rejection. Further, MPEP 2144 IV states: ““It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” That Wang et al. does not characterize the baicalin as being a “browning-inhibiting composition” or identify the mechanisms Applicant notes for preventing browning does not affect the analysis.
The asserted anti-browning effect is also much narrower in scope than the present claims, which do not require (i) any minimum concentration of polyphenols, (ii) the omission of any other compounds that may minimize browning, (iii) any storage period during which browning may occur, (iv) the food or drink product to initially be a color other than brown, or (v) in claim 46, any minimum amount of browning-inhibiting composition. The asserted anti-browning effect cannot be said to occur over the entire scope of the present claims. Applicant’s assertion that the “effect of the present invention is unexpected from Wang and Liang” is thus of no consequence.
Applicant’s arguments are unpersuasive.
The rejections of claims 46, 66, 67, 69, and 70 have been maintained herein.
Claim Rejections - 35 U.S.C. § 103 of claim 68 over Wang et al. as evidence by Liang et al.: Applicant argued that baicalin is not equivalent to baicalin monoglucoside as claimed in claim 68, but it is instead merely a glucuronide of baicalein (Applicant’s Remarks, p. 14, ¶1).
Examiner agrees and acknowledges the structures in Figure 13 of the present specification showing baicalin monoglucoside as comprising an additional glucose moiety beyond the structure disclosed in Liang et al. (p. 7118, column 1, Scheme 1).
The rejection of claim 68 has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 46, 66, 67, and 69-73 are rejected.
Claims 68 and 74 are objected to, but would be allowable if amended as described above.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793